UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 October21, 2010 (Date of earliest event reported) LABORATORY CORPORATION OF AMERICA HOLDINGS (Exact Name of Registrant as Specified in its Charter) Delaware 1-11353 13-3757370 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 358 South Main Street, Burlington, North Carolina 336-229-1127 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Summary information of the Company datedOctober 21, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LABORATORY CORPORATION OF AMERICA HOLDINGS Registrant By: /s/ F. SAMUEL EBERTS III F. Samuel Eberts III Chief Legal Officer and Secretary October21, 2010 8-K Filed October 21, 2010 2 Introduction This slide presentation contains forward-looking statements which are subject to change based on various important factors, including without limitation, competitive actions in the marketplace and adverse actions of governmental and other third-party payors. Actual results could differ materially from those suggested by these forward-looking statements.Further information on potential factors that could affect the Company’s financial results will be included in the Company’s Form 10-K for the year ended December 31, 2009, and subsequent SEC filings. The Company has no obligation to provide any updates to these forward-looking statements even if its expectations change. 3 Third Quarter Results (In millions, except per share data) Three Months Ended Sep 30, +/(-) Revenue 7.7% Adjusted Operating Income (1) 5.3% Adjusted Operating Income Margin (1) 19.6% 20.0% bp Adjusted EPS (1) 20.5% Operating Cash Flow -28.5% Less: Capital Expenditures 51.1% Free Cash Flow -36.6% (1) See Reconciliation of non-GAAP Financial Measures (included herein) 4 Cash Flow Trends 11% FCF CAGR 2004-2009 5 Revenue by Payer- US 2010 YTD 6 Revenue by Business Area - US 2010 YTD 7 Revenue by Payer (in millions, except PPA) YTD Q3-2008 YTD Q3-2009 YTD Q3-2010 Revenue Revenue Revenue $'s % Accns PPA $'s % Accns PPA $'s % Accns PPA Client 28% 27% 28% Patient 9% 8% 7% Third Party (Medicare/Medicaid) 19% 20% 21% Managed Care: - Capitated 4% 4% 3% - Fee for service 40% 41% 41% Total Managed Care 44% 45% 44% LabCorp Total - US 100% 100% 100% LabCorp Total - Canada LabCorp Total 8 Revenue by Business Area (in millions, except PPA) YTD Q3-2008 YTD Q3-2009 YTD Q3-2010 Revenue Revenue Revenue $'s % Accns PPA $'s % Accns PPA $'s % Accns PPA All Genomic 15% $ 74.43 15% $ 75.87 16% $ 81.64 Other Esoteric 12% 14% 14% Histology 8% 7% 6% All Genomic / Esoteric 35% 36% 36% Core 65% 64% 64% LabCorp Total - US 100% $ 38.72 100% $ 40.02 100% $ 42.30 LabCorp Total - Canada $ 31.97 $ 26.33 $ 30.21 LabCorp Total $ 38.26 $ 38.98 $ 41.37 9 Financial Guidance - 2010 Excluding the impact of restructuring and other special charges and share repurchase activity after September 30, 2010, guidance for 2010 is: •Revenue growth(1): Approximately 5.0% •Adjusted EPS(2): $5.52 to $5.57 •Operating cash flow of approximately(3): $870 Million •Capital expenditures of approximately: $135 Million (1) Compared to previous guidance of 4.5% to 5.5% (2) Compared to previous guidance of $5.40 to $5.55 (3) Operating cash flow guidance excludes any transition payments to UnitedHealthcare (4) This guidance does not include any impact from the Genzyme Genetics acquisition 10 Supplemental Financial Information Laboratory Corporation of America Other Financial Information September 30, 2010 ($ in millions) Q1 10 Q2 10 Q3 10 YTD 10 Depreciation Amortization Capital expenditures Cash flows from operations Bad debt as a percentage of sales 5.05% 4.80% 4.80% 4.88% Effective interest rate on debt: Zero coupon-subordinated notes 2.00% 2.00% 2.00% 2.00% 5 1/2% Senior Notes 5.38% 5.38% 5.38% 5.38% 5 5/8% Senior Notes 5.75% 5.75% 5.75% 5.75% Term loan 3.67% 3.67% 3.67% 3.67% Revolving credit facility (weighted average) 0.58% 0.70% 0.61% 0.61% Days sales outstanding 46 45 44 44 UnitedHeathcare transition payments - Billed $- UnitedHeathcare transition payments - Paid 11 Reconciliation of non-GAAP Financial Measures Reconciliation of non-GAAP Financial Measures (In millions, except per share data) Three Months Ended Sep 30, Adjusted Operating Income Operating income $ 234.9 Restructuring and other special charges (1) (2) Adjusted operating income $ 237.6 Adjusted EPS Diluted earnings per common share Impact of restructuring and other special charges (1) (2) Adjusted EPS (1)During the third quarter of 2010, the Company recorded restructuring and other special charges of $21.8 million, consisting of $10.9 million in professional fees and expenses associated with recent acquisitions; $7.0 million in bridge financing fees associated with the signing of an asset purchase agreement for Genzyme Genetics; and $3.9 million in severance related liabilities associated with workforce reduction initiatives.The after tax impact of these charges decreased net earnings for the three months ended September 30, 2010, by $13.4 million and diluted earnings per share by $0.13 ($13.4 million divided by 104.1 million shares). (2) During the third quarter of 2009, the Company recorded a charge of approximately $2.7 million representing fees and expenses associated with its acquisition of Monogram Biosciences. The after tax impact of this charge reduced net earnings for the three months ended September 30, 2009, by $1.6 million and diluted earnings per share by $0.01 ($1.6 million divided by 108.8 million shares).
